 In the Matter of ALABAMA MILLS, INC.andTEXTILE WORKERSORGANIZING COMMITTEECase No. B-1394.-Decided August 5, 1939TextileManufacturing Industry-Investigation ofRepresentatives:contro-versy concerning representation of employees: refusal of company to recognizeunion as exclusive bargaining agent because of doubt of majoritystatus-UnitAppropriate for Collective Bargaining:production and maintenance employeesexcluding executive, supervisory, and clerical employees, watchmen, and drink-stand operators ; part-time maintenance employee regularly and substantially em-ployedincluded;employee who devotessmall part of his time to truck drivingincluded-ElectionOrderedMr. Marion A. Prowell,for the Board.Martin, Turner do McWhorter by Mr. H. A. McWhorter,of Bir-mingham, Ala., for the Company.Mr. H. G. B. King,of Chattanooga, Tenn., for the Union.Mr. William T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 20, 1939, Textile Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the Russellville plant of Alabama Mills, Inc., herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 5, 1939, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing on due notice.On May 23, 1939, the Regional Director issued a notice of hearing,copies of which were duly served on the Company and the Union.14 N. L. R. B., No. 19.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the notice, a hearing was held at Russellville, Alabama,on June 5, 1939, before William P. Webb, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FAIT1.THE BUSINESS OF THE COMPANY.Alabama Mills, Inc., a Delaware corporation authorized to dobusiness in Alabama, is engaged in the manufacture and sale ofcotton products.In addition to the Russellville plant, with whichthe proceeding is concerned, the Company operates cotton mills atHaleyville,Winnfield, Jasper, Fayette, Aliceville, Clanton,We-tumpka, Dadeville, and Greenville, Alabama.The principal rawmaterial used in the Russellville plant is cotton.During 1938, 27.45per cent of this raw material, the total value of which was $218,274.98,was purchased by the Company outside the State of Alabama. Dur-ing the same year 99.58 per cent of the finished product, valued at$464,450.70 was shipped to points outside the State of Alabama.H. THE ORGANIZATION INVOLVEDThe TextileWorkers Organizing Committee, originally a com-mittee of the United Textile Workers of America, was dissolved inMay 1939, when' the name of the United Textile Workers of Americawas changed to Textile Workers Union of America.' The Union isa labor organization affiliated with the Congress of Industrial Organ-izations,admitting to membership all maintenance and productionemployees of the Russellville plant of the Company exclusive ofsupervisory and clerical employees, watchmen, and drink-standoperators.'As used herein,"Union" refers to the Textile Workers Organizing Committee at alltimes priorto the changein name,and Textileworkers Union of America at all timesthereafter. ALABAMA MILLS,TI- CORPORATEDIII.THE QUESTION CONCERNING REPRESENTATION259At a conference with the Company held March 9, 1939, at Birming-ham. Alabama, the Union, claiming to represent the majority of theemployees within an appropriate unit, requested the Company torecognize it as the bargaining agent of the employees at the Russell-ville plant.The Company refused to grant such recognition, claim-ing that the Union did not represent a majority of the employees.within the unit.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing, the Union contended that the appropriate unitshould include all production and maintenance employees of theRussellville plant exclusive of executive, supervisory, and clericalemployees,watchmen, and chink-stand operators.The Companyintroduced no evidence to controvert the propriety of the unit.The Union contends that the following four employees should beexcluded from the Unit :B. B. SwInca,although carried on the company pay roll as a headfixer, performs the functions of a second hand or assistant overseer inthe carding and spinning departments.He gives orders to about40 men working under him.D. Richardswas working as an ordi-nary employee at the time of the hearing.For 3 years prior to thetemporary decline in operations in April 1939, however, he had super-vised the third shift in the carding room in the capacity of secondhand or assistant foreman. It is reasonable to assume that he willreoccupy his supervisory position when production operations in-crease.We shall exclude both Swinea and Richards from the appro-priate unit as- supervisory employees.202Matter of BeaverMills-LoisMillandLocalNo. 1571, United Textile Workers of America,.1'N. L. R. B. 147;Matter of Dwight Mfg. Co.andLocal No.1S75,United Textile Workersof America,1 N. L. R. B. 309 ;Matter of Lane Coltbn'Mills CompanyandTextileWorkersOrgan4zing Committee,3 N. L. R.B. 369. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union claims thatAlbert Bowenis a truck driver, and as such.ineligible formembership in the Union.However, Bowen onlydevotes 15 per cent of his time to such employment and 85 per centto other duties, chiefly weighing and sampling cotton, and stencilingand loading cloth. In view of the fact that such asmall part of histime isdevoted to truck driving, we shall include him in the appro-priate unit.Roy Kimbrouglais employed as a carpenter.He is a part-timemaintenance employee regularly and substantially employed, and assuch we shall include him in the bargaining unit.e'We find that all the production and maintenance employees of theRussellville plant of the Company exclusive of executive, supervisory,:and clerical employees, watchmen, and drink-stand operators, con-stitute a unit appropriate for the purpose of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right of self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing,the Union offered evidence in support of its claimthat the majority of the employees in the appropriate unit had desig-nated it as their bargaining agency. It requests certification uponthe proof offered. In accordance with the policy announced in theCudahyandArmourcases, however,we will direct that an electionby secret ballot be held.4The Union requests that in the event the Board should order anelection,the combined pay roll for the weeks ending March 4, 11, 18,25, and April 1, 1939,should be used as a basis for eligibility toparticipate therein.We see no reason, however, for not determiningeligibility as of the pay-roll date immediately preceding the date ofthe Direction of Election.We find that those eligible to' vote in theelection shall be the employees in the appropriate unit during the lastpay-roll period next preceding the date of this Direction,includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off,but excluding those who have sincequit or been discharged for cause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :8Matter 0 Daily Mirror, Ino.andThe Newspaper Guild of New York, 5N. L. R.B. 362.4Matter of Armour Co.andUnited Packinghouse Workers Local Industrial Union No. 130,PackinghouseWorkers Organizing Committee,affiliated. with the C. I.0., 13 N.L. R. B.567;Matter of The Cudahy Packing Co.andUnited Packinghouse Workers of America,Local No.21, affiliatedwiththe C.I.0., 13 N. L. R.B. 526. ALABAMAMILLS, INCORPORATED261CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Alabama Mills, Inc., Russellville, Alabama,within the meaning of Section 9 (c) and Section 2 (6T and (7) ofthe National Labor Relations Act.2.The production and maintenance employees of the Russellvilleplant of the Company, exclusive of executive, supervisory, and cler-ical employees, watchmen, and drink-stand operators, constitute a'unit appropriate for the purposes of collective bargaining Within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor`Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Alabama Mills, Inc., 'at the Russellville plant, Rus-sellville,Alabama, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction, underthe direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among the production and maintenance employeesof said Company at the Russellville plant who were employed duringthe pay-roll period next preceding the date of this Decision andDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off, butexcluding, executive, supervisory, and clerical employees, watchmen,and drink-stand operators and excluding also those who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Textile Workers Union of America, affili-ated with the Congress of Industrial Organizations.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONAugust 18, 1939On August 5, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in the 262DLCISIONSOF NATIONALLABOR RELATIONS BOARDabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).The Board having been advised that a longer period is necessary,hereby amends the Direction of Election by striking therefrom thewords "within fifteen (15) days from the date of this Direction" andsubstituting therefor the words "within twenty (20) days from 'thedateof this Direction."14 N. L.R. B., No. 19a.